Mr. Justice Burke dissenting: The burden was upon the defendants to prove by a preponderance of the evidence the defense that the action was barred by the statute of limitations. I am satisfied that they wholly failed to do, this, and that, to the contrary, the evidence convincingly establishes that the running of the statute of limitations was tolled. The documentary evidence, the circumstances and the testimony all combine to make it clear that the partial payment to plaintiff on the account was made by defendants voluntarily. It cannot be denied that the defendants accepted the remittance statement and check. Under all the circumstances shown, this certainly constituted the acceptance by them of a payment on account. I am also of the opinion that the evidence establishes an “account stated” between the parties which had the effect of removing the bar of the statute of limitations. I do not agree with my colleagues in their statement as to the testimony of attorney Jacob H. Jaffe, who testified in behalf of plaintiff. None of his testimony related to “confidential” matters imparted to him in the course of legal advice and did not violate the rule of privilege in communications between client and attorney. It is the law that where an attorney acts for both sides, with the consent of the parties, the rule of privilege in communications does not apply in a controversy arising between the parties so represented. The rule as to privilege does not apply as to communications made by the client either prior to the retainer or subsequent to the termination thereof. Furthermore, since the defendants themselves testified as to the communications which they claim are privileged, they must be deemed to have waived the alleged privilege in relation thereto. The burden was upon defendants to establish that the alleged communications were privileged, and the trial court correctly decided that the communications were not privileged. The trial judge had a better opportunity than this court to hear and see the witnesses, and his findings should stand, unless they are against the manifest weight of the evidence. In my opinion, the trial court correctly decided the case and the judgment should be affirmed.